GRAVES, Judge.
Appellant entered a plea of guilty to •the offense of burglary and was assessed a penalty of confinement in the state penitentiary for a period of eight years.
The record is before us without a statement of facts or bills of exception. ■
We note that the court, in sentencing the defendant, failed to make application •of the indeterminate sentence law. Vernon’s Ann.C.C.P. art. 775. Therefore, the sentence will be reformed so as to direct that the defendant shall be confined in the state penitentiary for a term of not less than two nor more than eight years.
As so reformed, the judgment of the trial court will be affirmed.